Citation Nr: 1339590	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to September 1967; he had later service in the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Board remanded the issues of entitlement to service connection for a back disability, tinnitus, and hearing loss to the RO for additional development.  

An October 2010 rating decision reflects service connection for bilateral hearing loss was granted.  A February 2011 rating decision reflects service connection for tinnitus was granted.  This represents a full grant of the benefits sought with respect to those issues.  

The Veteran testified at a Board hearing held at the RO in January 2010 before a Veterans Law Judge who is no longer employed at the Board.  He testified before the undersigned Veterans Law Judge in November 2011.  A transcript of each hearing is of record. 

The Veteran revoked the power of attorney of record in favor of Disabled American Veterans in November 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a back disability.  As noted in the Board's March 2010 remand, the Veteran testified that he has had VA treatment for his back since 1985, to include at the Kansas City, Missouri, VA Medical Center (VAMC).  Although a letter from the Veteran's former representative, received subsequent to the Board remand notes that the Kansas City VAMC records had been requested and would be forwarded, the records from the Kansas City VAMC are not in the claim file.  Even though the Veteran did not respond to the RO's May 2010 request for dates of treatment at the Kansas City VAMC, in light of the change in representation and the state of the record, the RO is to attempt to obtain records from the Kansas City VAMC, particularly records dated in 1986 and 1987.  

The March 2010 correspondence also notes that the Veteran had a back examination in February 2010.  The report of examination is not associated with the claim file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The Veteran was afforded a VA examination in August 2010 and the examiner noted that although it was possible for the Veteran to have lingering effects from a bad lumbar strain during service, it is less than likely that the Veteran's degenerative disc disease of the lumbar spine is related to the back injury during service in 1985.  It was noted degenerative disc disease was the only current finding and that it does not usually happen in young people.  The examiner did not comment on the mild arthritic changes noted on x-ray examination of the lumbar spine in a January 2007 VA treatment record.  The examination report is inadequate and the Veteran is to be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available treatment records from the Kansas City VAMC, particularly records dated in 1986 and 1987, and from any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.  

2.  Obtain the referenced February 2010 back examination report.  If the report of examination cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide the report.  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA/VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA/VBMS, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability, to include degenerative disc disease and arthritis, had its onset during service, within the initial year after separation or is otherwise related to service, including the back injury in 1985, accepting as fact that the Veteran had continuing back symptoms since that injury.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

